Citation Nr: 0632870	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for allergic rhinitis.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a headache 
disorder.

4.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1989 to August 1993.  He served in Southwest Asia from 
November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, among other 
things, granted entitlement to PTSD and assigned a 30 percent 
rating.  In a July 2003 rating decision the RO granted 
service connection for chronic right knee strain and the 
appeal as to this specific matter was resolved.

Although the RO adjudicated the issue of entitlement to 
service connection for headaches on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  A new etiological theory is 
insufficient to transform a claim which has been previously 
denied into a separate and distinct, or new, claim.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  For this reason, 
the Board has listed this issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claim for service connection.

The issues of entitlement to service connection for a left 
knee disability and allergic rhinitis and whether new and 
material evidence was received to reopen a service connection 
claim for headaches are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence shows the veteran's service-connected PTSD 
is manifested by an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms including anxiety, suspiciousness, occasional panic 
attacks, chronic sleep impairment, flattened affect, and 
difficulty in establishing and maintaining effective social 
relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent rating for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
PTSD claim by correspondence dated in August 2001 and 
January 2005.  Adequate opportunities to submit evidence and 
request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to this matter have been 
requested or obtained.  Because of the decision in this case, 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Although the veteran's service 
medical records are not included in the present appellate 
record, service connection has been established for this 
disability and the level of present disability is the matter 
at issue.  The veteran also reported during VA examination in 
August 2004 that he had been seeing a private psychiatrist 
since 2002.  A review of the record includes a June 2002 
private medical report from Dr. A.J.D.; however, no 
subsequent treatment records were provided and a January 2005 
VA report shows the veteran stated he had no additional 
evidence to submit in support of his claim.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Factual Background

VA treatment records dated in April 2001 show the veteran 
reported he was exposed to SCUD missiles attacks during 
active service in Saudi Arabia.  He stated he had difficulty 
sleeping.  The examiner's assessments included rule out PTSD.  
The veteran submitted his claim for entitlement to service 
connection for an anxiety disorder in May 2001.

VA mental disorders examination in August 2001 noted the 
veteran arrived punctually and interacted appropriately and 
constructively throughout the entire interview.  It was noted 
he had never been directly involved in combat, but that a 
SCUD missile had exploded nearby while he was in Saudi Arabia 
and that he had experienced another major trauma in August 
1992 associated with the suicide of a close friend with whom 
he had served.  The examiner noted the veteran had been 
employed at the Huntington VARO as a veterans service 
representative since 1998 and that his promotions from a GS-8 
to GS-10 indicated that his work had been satisfactory.  
Although the veteran had reported significant psychiatric 
symptoms, the examiner stated these apparently did not impose 
a great impediment to his work.  

The veteran complained of an explosive temper which was 
expressed verbally rather than physically in most cases and 
mostly directed at his spouse.  He reported periods of 
heightened anxiety and obsessive thoughts about unlocked 
doors and windows and the danger of appliance fires.  He 
stated he had unexplained panic attacks four to five times 
per month with symptoms including palpitations, flushed face, 
excessive perspiration, and tremulousness.  He reported that 
more often than not he experienced frightening nightmares 
while sleeping.  

The examiner noted there was no evidence of any impairment of 
thought process or communication nor evidence of delusion or 
hallucinations.  There were no reports of inappropriate 
behavior with the exception of temper outburst and 
obsessiveness.  Homicidal and suicidal thoughts, ideations, 
plans, and intent were specifically denied.  It was noted the 
veteran appeared to be fully able to maintain minimal 
personal hygiene and other basic activities of daily living 
and that he operated vocationally at a fairly high level.  He 
was well oriented to person, place, and time.  There was no 
evidence of any memory impairment.  The examiner stated the 
veteran described a major problem with obsessive behavior 
which interfered to an annoying, but not a totally 
disruptive, extent on routine activities.  It was further 
noted that while the veteran did not describe blatant 
symptoms of agoraphobia he stated he often felt uncomfortable 
in crowds.  Speech was essentially normal in content and 
delivery.  There was some evidence of impaired impulse 
control in the form of temper outburst.  

The examiner also noted that the veteran reported almost 
daily attacks of increased anxiety (feeling shaky, heart 
palpitations, etc.) but not to the point of severely 
disrupting his normal activities.  Psychological testing 
revealed self-reports of moderate to severe anxiety and mild 
to moderate depression.  There were elevated scores on the 
Beck Anxiety Inventory and on the Beck Depression Inventory 
reflective of the information provided during the interview 
and of a person with considerable problems in the area of 
anxiety management and with mildly depressed mood.  The 
diagnoses included anxiety disorder with obsessive features, 
chronic with mild to moderate intensity explosive disorder, 
and panic disorder without agoraphobia.  A Global Assessment 
of Functioning (GAF) score of 61 representing mild to 
moderate symptoms was provided.  It was the examiner's 
opinion that overall the veteran was functioning effectively 
in his employment, but that he had sufficient psychopathology 
to create significant ongoing problems with anxiety, 
obsessive and compulsive behavior, and explosive verbal anger 
which had negatively impacted his marriage and other social 
interaction.  The symptoms created significant problems in 
his daily life.  

VA treatment records dated in December 2001 noted the veteran 
complained of difficulty sleeping and with dreams.  The 
examiner's assessment was PTSD probably related to the 
Persian Gulf War.  

In correspondence dated in March 2002 the veteran reported 
that his anxiety/panic disorder had seemingly increased in 
severity.  He noted he had been given medication to control 
this attacks, but it made him drowsy without much effect.  

VA treatment records dated in April 2002 noted the veteran 
felt hopeless, helpless, and worthless, that he had 
nightmares and woke up crying after dreaming that he had to 
go back to war, that he had insomnia, that he isolated 
himself from others, that he had an explosive temper 
expressed verbally rather than physically, and that he had 
periods of anxiety with obsessive thoughts about unlocked 
windows and doors and malfunctioning electrical appliances.  
He complained of panic attacks four to five times per month.  
He reported he had been seen once for psychiatric treatment 
in 1990 during active service when he thought about killing 
himself after he and his girlfriend broke up.  

The examiner noted the veteran was cooperative and his 
behavior was within normal limits.  Speech was normal to rate 
and rhythm and was spontaneous.  His affect was appropriate 
and his mood was anxious.  His thought process was rational 
and his thought content was within normal limits.  He denied 
any suicidal or homicidal ideation or plans and denied any 
audio or visual hallucinations.  He was alert and oriented 
times four.  His intelligence was average and his insight and 
judgment were good.  The diagnoses included anxiety disorder 
with obsessive features, panic disorder, and chronic mild to 
moderate explosive disorder.  A GAF score of 51 was provided.  
The treatment plan included medication.  It was noted the 
veteran declined individual therapy because of concerns about 
confidentiality since he worked at the Huntington VARO, but 
that he wanted to be considered for an Anger Management 
Group.

In correspondence dated in May 2002 the veteran asserted that 
he would be satisfied with a 30 percent rating for PTSD 
effective from the date of his claim and with a 50 percent 
rating effective from April 10, 2002.  He claimed his 
disability had increased in severity from the previous year 
and was a social and occupational impairment.  He reported 
that he had worked at four different jobs since 1996, that he 
had trouble sleeping, that he had difficulty concentrating on 
the job, that he had panic attacks at work that impaired his 
concentration and judgment, and that he often isolated 
himself from others.  

VA treatment records dated in May 2002 noted the veteran was 
alert and oriented times three.  His mood was slightly 
dysthymic and his affect was constricted.  He reported no 
homicidal or suicidal ideation.  There was no evidence of 
delusions or gross psychosis.  The diagnoses included anxiety 
disorder with obsessive features, panic disorder, and chronic 
mild to moderate explosive disorder.  

In correspondence dated in June 2002 the veteran's spouse 
reported that they had been married since August 1995 and 
that during this period she had witnessed his explosive 
temper, mood swings, and social withdrawal and isolation.  
She stated he experienced nightmares and often went to work 
after little or no sleep.  

Vet Center correspondence dated in June 2002 noted the 
veteran was under care for chronic severe PTSD and depression 
with panic attacks and agoraphobia.  It was noted he was 
having problems with nightmares and dreams and was only able 
to sleep uninterrupted for about two to four hours per night.  
He had self medicated to forget his dreams and flashbacks.  
He had stated he had a very stressful job and was afraid of 
losing it if his problems continued.  He complained of 
problems with his spouse, with social isolation, and due to 
poor concentration and memory.  The examiner stated the 
veteran had anxiety and panic attacks and that he was 
presently very depressed and anxious.  

Private medical correspondence dated in June 2002 from Dr. 
A.J.D. included diagnoses of PTSD, panic disorder with 
agoraphobia, and generalized anxiety disorder.  Records show 
a mental status examination revealed the veteran was alert 
and oriented.  His mood was described as anxious.  

In correspondence dated in June 2002 the veteran reported 
that since his experiences in Saudi Arabia he had experienced 
problems with increased anxiety, insomnia, nightmares, 
extreme temper outburst, and social isolation.  He stated he 
had only missed a mild to moderate amount of work, but that 
there had been days when he probably should not have been at 
work because of his disorder.  He claimed he had difficulty 
concentrating with headaches and panic attacks at work.  He 
stated he worried about losing his job and that the disorder 
was an industrial impairment even though he did not miss a 
lot of work.  

VA examination in September 2002 is shown to have been based 
upon an interview with the veteran and a review of the claims 
file.  It was noted the veteran reported incidents of sudden 
explosive anger while driving and an incident when he had 
destroyed property in his home.  He reported he received his 
bachelors degree in communications in December 1996 and had 
been employed at the Huntington VARO since August 1999, but 
that he had experienced problems with his first two jobs 
after graduation.  He stated he liked to play golf, hunt, and 
fish, and to do things either by himself or with his spouse.  
He reported that he had few friends.  He stated that he slept 
for two to four hours per night, except that on weekends he 
would sleep for very long periods of time up to 12 or 14 
hours.  He reported he experienced panic attacks, primarily 
at work, with hyperventilating, chest pains, and headaches 
that occurred about two to three times per week.  

The examiner noted the veteran was alert and oriented times 
three.  He was coherent and cooperative with no apparent 
evidence of hallucinations or delusions.  It was noted the 
veteran reported he was suspicious of others and that he 
worried about being attacked.  His affect appeared to be very 
anxious and his insight seemed to be fairly good.  His 
judgment was fair, but impulsive at times.  His memory was 
good for recent and remote events and his intelligence 
appeared to be average to above average.  The diagnoses 
included chronic PTSD.  A GAF score of 55 was provided, but 
it was noted this was mainly due to the veteran's impaired 
social functioning.  

VA PTSD examination in August 2004 was based upon an 
interview and a review of the veteran's claim file.  It was 
noted the veteran reported he had been seeing a private 
psychiatrist, Dr. A.J.D., since 2002, but denied any further 
psychiatric inpatient or outpatient treatment.  He stated his 
last job evaluation had been satisfactory, but that he was 
worried that he might become excessively angry and compromise 
his job standing.  He reported he had divorced in May 2003 
and attributed their problems to his temperament.  He 
described his normal sleep routine as going to bed at around 
two in the morning and sleeping throughout the night with 
intense nightmares almost daily.  He stated he spent time 
with his girlfriend approximately two to three evenings per 
week and shopped for household goods about once per week.  He 
reported panic attacks at times while shopping and panic 
attacks about every other day, including while at work.  He 
described the attacks as difficulty catching his breath with 
nausea lasting up to 20 minutes.  He reported he had recently 
been drinking alcohol excessively and described himself as a 
loner.  

Mental status examination revealed the veteran was alert and 
fully oriented, neat and clean, and casually attired.  His 
speech as logical, sequential, and generally goal directed 
with no loosening of associations or flight of ideas.  He 
described his mood over the previous 30 days as fluctuating 
between anxious, depressed, and lonely.  He stated he had 
anxiousness associated with an ongoing breakup with his 
girlfriend and had been increasingly more irritable and did 
not wish to be around others.  He reported crying episodes 
one to two times per week and that he had a diminished energy 
level and had to force himself to go to work.  He noted he 
had lost 30 pounds over the last year and a half without 
dieting and that he was only sleeping three to four hours per 
night.  He complained of attention and concentration problems 
at work and described his depression as two on a ten point 
scale with zero as the most despondent.  He admitted to 
recent suicidal thoughts, but denied any intent or plans.  He 
denied hallucinations and delusions, but did have some vague 
suspicion that others might harm him.  He stated he shopped 
at times to avoid crowds.  He denied any obsessive-compulsive 
traits or rituals at that time.  

The examiner noted the veteran was able to identify the 
current and four former presidents and all surrounding 
states.  He could spell forward and backward and was able to 
identify and retain three objects for five minutes.  His 
social judgment was intact and he was able to abstract.  His 
reading, writing, and general fund of information were 
consistent with his formal education and social exposure.  It 
was noted that subjectively he reported some difficulty with 
memory, but provided good social data in a sequential manner 
that was accurate.  There was no apparent short-term or long-
term memory dysfunction and his difficulty appeared to be 
more a function of his attention and concentration deficits.  
The diagnoses included chronic PTSD and alcohol abuse.  A 
current GAF score of 51 was provided with moderate symptoms 
including flattened affect, occasional tearfulness, 
occasional panic attacks, passive and transient suicidal 
ideations, some insomnia, and moderate difficulties in 
social, occupational, and familial functioning at that time.  
In an August 2004 addendum the examiner noted that there had 
been no sustained remission of the veteran's PTSD symptoms 
and that his prognosis for future adjustment remained 
guarded.  His alcohol abuse tended be a synergistic and 
confounding effect on his PTSD.  It was noted that he stated 
he had done very well in his present VA employment.

In correspondence dated in September 2004 the veteran 
asserted a 50 percent rating for his PTSD was more 
appropriate.  He stated the medium of his GAF scores was 53 
and, in essence, that the recent GAF score of 51 was 
indicative of a significant impairment in social, familial, 
and occupational functioning.  In a January 2005 statement in 
support of the claim the veteran's service representative 
asserted a 100 percent rating was warranted.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Evaluation of disability from mental disorders
(a) When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. 
(b) When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 
(c) Delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders; neurologic deficits or other 
impairments stemming from the same etiology (e.g., a head 
injury) shall be evaluated separately and combined with the 
evaluation for delirium, dementia, or amnestic or other 
cognitive disorder (see §4.25). 
(d) When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see §4.14). 

38 C.F.R. § 4.126 (2006)

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events) 
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  GAF scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.  

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is presently manifested by 
an occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms 
including anxiety, suspiciousness, occasional panic attacks, 
and chronic sleep impairment.  Although there is evidence of 
a flattened affect, difficulty in establishing and 
maintaining effective social relationships, and irritability, 
and some subjective evidence of disturbances of motivation 
and mood and panic attacks more than once a week which may be 
symptomatic of a higher level of disability, the overall 
evidence of record and assigned GAF scores of 51 or higher 
are more indicative of a 30 percent disability.  

The veteran reported a history of some suicidal thoughts; 
however, there is no evidence of any suicidal ideation.  
There is no evidence of circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of short-and long-term memory, impaired 
judgment, impaired abstract thinking, obsessional rituals 
which interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech.  Recent 
examinations do not reflect near-continuous panic, depression 
affecting the ability to function independently, 
appropriately, and effectively, spatial disorientation, 
neglect of personal appearance, or difficulty in adapting to 
stressful circumstances.  

It is significant to note that the veteran is shown to have 
demonstrated an apparent inability to establish and maintain 
effective relationships, but that VA regulations prohibit the 
assignment of an evaluation based solely upon social 
impairment.  See 38 C.F.R. § 4.126(b).  There is also no 
evidence of symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name as indicative of a total occupational 
and social impairment.  Therefore, the Board finds 
entitlement to rating in excess of 30 percent for PTSD is not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the veteran reported during 
his August 2004 examination that he was doing very well in 
his present employment at VA.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.


ORDER

Entitlement to rating in excess of 30 percent for PTSD is 
denied.



REMAND

A review of the present appellate record indicates service 
medical records may have been separated from the veteran's 
claims file.  The present record does not include a service 
medical record envelope nor any service medical records 
within the body of the claims folder; however, the March 2002 
rating decision referred to specific dates of treatment and 
the July 2003 statement of the case indicates service medical 
records were reviewed at that time.  It is significant to 
note that the veteran is an employee at the Huntington VARO 
and that he has undergone compensation examinations in 
Huntington and in Lexington, Kentucky.  The Board finds 
efforts to locate the veteran's service medical records are 
required prior to a determination of the service connection 
and new and material evidence claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken 
to locate the veteran's service medical 
records and to associate them with the 
claims folder.  

2.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


